 Federal Defenders                                                                       Southern District
                                                          52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Patton                                                                    Southern District of New York
  Executive Director                                                                    Jennifer L. Brown
                                                                                         Attorney-in-Charge




                                                                        May 28, 2021

BYECF
The Honorable Judge Sidney H. Stein
United States District Judge                             MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007

RE:      United States v. Desirae Schneider
         20 Cr. 325 (SHS)

Dear Judge Stein:

       I write to request a temporary modification to Desirae Schneider's bail conditions in the
above-captioned case to allow Ms. Schneider to travel to Fire Island, NY from Sunday, May 30
through Monday, May 31, 2021 to spend time with her family . Pretrial services and the
Government do not object to this request.

        On March 16, 2020, Ms. Schneider was presented in Magistrate Court. The following
bail conditions were set and subsequently met:

            $50,000 personal recognizance bond to be co-signed by two financially
            responsible persons ; compliance with pre-trial supervision and mental health
            treatment as directed ; surrender of travel documents with no new applications
            and travel restricted to the Southern District of New York; no contact with the
            alleged victim outside the presence of counsel ; surrender keys to the
            complainant' s home; continued employment; no "dark web" use; no possession
            of firearms/destructive devices/other weapons ; and GPS monitoring.

        On April 12, 2021 , Ms . Schneider pied guilty to the one-count indictment. She has
remained out on bond and spoke with the Department of Probation today for her presentence
interview at the courthouse. Ms. Schneider' s sentencing is currently scheduled for June 30, 2021.

        Since Ms. Schneider' s release, she has made a series of requests for temporary bail
modifications permitting her to travel out of the district (primarily to Astoria, Queens, only 15
minutes away from her home) with no objection from pretrial services or the Government. For
the past year, she has remained in constant compliance with the conditions of her release .
         Ms. Schneider now respectfully requests a temporary bail modification to allow her to
travel to Fire Island, NY from Sunday, May 30 through Monday, May 31, 2021 to spend time
with her family. Pretrial services and the Government do not object to this request.
         Thank you for your consideration of this request.


Respectfully submitted,

Isl
Marne Lenox
Assistant Federal Defender
(212) 417-8721




      Dated: New York, New York
             May 28, 2021




cc:       Rebecca Dell, Assistant U.S. Attorney
          Jonathan Lettieri, Pretrial Services Officer
